DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-37 are currently pending in this application.
Allowable Subject Matter
Claims 21-28 are allowed.
Claims 2-15, 17, and 30-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
Claims 1, 16, 18-20, 29, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,967,796 in view of DeWind et al. (Hereafter, “DeWind”) [US 2012/0236388 A1] in further view of Federal Motor Vehicle Safety Standards; Rear Visibility in the Federal Register (Hereafter, “Federal Register”). Although the claims at issue are not identical, they are not patentably distinct from each other. An analysis of the claims can be seen below in Table 1.
Table 1: Instant Application No. 17/301,476 Claims vs. U.S. Patent No. 10,967,796 Claims
Instant Application No. 17/301,476 Claims (Difference Emphasis Added)
U.S. Patent No. 10,967,796 Claims (Difference Emphasis Added)
1. A vehicular rearview mirror control system, the vehicular rearview mirror control system comprising: a rearview mirror assembly comprising a mirror mount configured to attach at a portion of a vehicle equipped with the rearview mirror assembly; the rearview mirror assembly comprising a mirror head, wherein the mirror head comprises a mirror casing and a mirror reflective element; wherein the mirror reflective element comprises a variable reflectance electro-optic mirror reflective element; an electronic control unit, wherein the electronic control unit receives image data captured by a rear backup camera disposed at the equipped vehicle, the rear backup camera viewing at least rearward of the equipped vehicle; wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; wherein the electronic control unit, responsive to processing a first subset of received image data captured by the rear backup camera, determines ambient light rearward of the equipped vehicle; wherein the electronic control unit, responsive to processing a second subset of received image data captured by the rear backup camera, determines glare light emanating from a headlight of another vehicle following the equipped vehicle and in a field of view of the rear backup camera; wherein the first subset of received image data captured by the rear backup camera is different than the second subset of received image data captured by the rear backup camera; wherein the electronic control unit, responsive to processing received image data captured by the rear backup camera, determines location of the determined glare light; and wherein the electronic control unit generates an output to control dimming of the variable reflectance electro-optic mirror reflective element of the rearview mirror assembly responsive to the determined location of the determined glare light.

16. The vehicular rearview mirror control system of claim 1, wherein the rearview mirror assembly comprises an interior rearview mirror assembly, and wherein the mirror mount is configured to attach at an interior portion of the equipped vehicle, the mirror mount comprising a ball element and the mirror head comprising a socket element, and wherein the socket element pivotally attaches at the ball element forming a ball and socket joint to pivotally attach the mirror head at the mirror mount.

18. The vehicular rearview mirror control system of claim 16, wherein circuitry for controlling the variable reflectance electro-optic mirror reflective element is disposed at the mirror mount.

19. The vehicular rearview mirror control system of claim 18, wherein the mirror head comprises a reduced profile mirror head having a side region thickness dimension spanning between a front planar surface of the mirror reflective element and a rear surface of a laterally sideward region of the mirror casing, and wherein the side region thickness dimension is less than 20 mm.

20. The vehicular rearview mirror control system of claim 19, wherein a central region of the mirror casing has a central region thickness dimension spanning between the front planar surface of the mirror reflective element and a rear surface of the central region of the mirror casing, and wherein the central region thickness dimension is greater than 20 mm to accommodate the socket element, and wherein the socket element is disposed at an aperture through the central region of the mirror casing.
15. An interior rearview mirror control system for a vehicle, said interior rearview mirror control system comprising: an interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with said interior rearview mirror assembly, said mirror mount comprising a ball element; said interior rearview mirror assembly comprising a mirror head comprising a mirror casing and a mirror reflective element, said mirror head comprising a socket element; wherein said mirror reflective element comprises a variable reflectance electro- optic mirror reflective element; wherein said socket element pivotally attaches at said ball element forming a ball and socket joint to pivotally mount said mirror head at said mirror mount; wherein said mirror head comprises a reduced profile mirror head having a side region thickness dimension spanning between a front planar surface of said mirror reflective element and a rear surface of a laterally sideward region of said mirror casing, and wherein the side region thickness dimension is less than 20 mm; wherein a central region of said mirror casing has a central region thickness dimension spanning between the front planar surface of said mirror reflective element and a rear surface of said central region of said mirror casing, and wherein the central region thickness dimension is greater than 20 mm to accommodate said socket element; wherein said socket element is disposed at an aperture through the central region of said mirror casing; an electronic control unit of the vehicle, wherein said electronic control unit is in communication with a rear backup camera disposed at the rear of the vehicle so as to have a field of view rearward of the vehicle, and wherein said electronic control unit receives signals from the rear backup camera; wherein said electronic control unit, responsive to processing signals received from the rear backup camera, determines glare light present rearward of the vehicle and in the field of view of the rear backup camera; wherein said electronic control unit, responsive to processing captured image data received from the rear backup camera, determines location of the determined glare light in the field of view of the rear backup camera; wherein said electronic control unit generates at least one output to control dimming of at least said variable reflectance electro-optic mirror reflective element of said interior rearview mirror assembly responsive to the determined glare light and responsive to the determined location of the determined glare light rearward of the vehicle and in the field of view of the rear backup camera; and wherein said electronic control unit, responsive to processing signals received from the rear backup camera, determines ambient light rearward of the vehicle, and wherein ambient light is determined via processing a different subset of image data captured by the rear backup camera than the subset of captured image data processed to determine glare light.
29. A vehicular rearview mirror control system, the vehicular rearview mirror control system comprising: an interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with the rearview mirror assembly; the interior rearview mirror assembly comprising an interior mirror head, wherein the mirror head comprises an interior mirror casing and an interior mirror reflective element; wherein the interior mirror reflective element comprises an interior variable reflectance electrochromic mirror reflective element; an electronic control unit, wherein the electronic control unit receives image data captured by a rear backup camera disposed at the equipped vehicle, the rear backup camera viewing at least rearward of the equipped vehicle; wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; 38648027.124wherein the electronic control unit, responsive to processing a first subset of received image data captured by the rear backup camera, determines ambient light rearward of the equipped vehicle; wherein the electronic control unit, responsive to processing a second subset of received image data captured by the rear backup camera, determines glare light emanating from a headlight of another vehicle following the equipped vehicle and in a field of view of the rear backup camera; wherein the first subset of received image data captured by the rear backup camera is different than the second subset of received image data captured by the rear backup camera; wherein the electronic control unit, responsive to processing received image data captured by the rear backup camera, determines location of the determined glare light; and wherein the electronic control unit generates an output to control dimming of the interior variable reflectance electro-optic mirror reflective element of the interior rearview mirror assembly responsive to the determined location of the determined glare light being representative of the other vehicle being in a traffic lane along which the equipped vehicle is traveling.


37. The vehicular rearview mirror control system of claim 29, wherein the mirror mount comprises a ball element and the interior mirror head comprising a socket element, and wherein the socket element pivotally attaches at the ball element forming a ball and socket joint to pivotally attach the interior mirror head at the mirror mount.
15. An interior rearview mirror control system for a vehicle, said interior rearview mirror control system comprising: an interior rearview mirror assembly comprising a mirror mount configured to attach at an interior portion of a vehicle equipped with said interior rearview mirror assembly, said mirror mount comprising a ball element; said interior rearview mirror assembly comprising a mirror head comprising a mirror casing and a mirror reflective element, said mirror head comprising a socket element; wherein said mirror reflective element comprises a variable reflectance electro- optic mirror reflective element; wherein said socket element pivotally attaches at said ball element forming a ball and socket joint to pivotally mount said mirror head at said mirror mount; wherein said mirror head comprises a reduced profile mirror head having a side region thickness dimension spanning between a front planar surface of said mirror reflective element and a rear surface of a laterally sideward region of said mirror casing, and wherein the side region thickness dimension is less than 20 mm; wherein a central region of said mirror casing has a central region thickness dimension spanning between the front planar surface of said mirror reflective element and a rear surface of said central region of said mirror casing, and wherein the central region thickness dimension is greater than 20 mm to accommodate said socket element; wherein said socket element is disposed at an aperture through the central region of said mirror casing; an electronic control unit of the vehicle, wherein said electronic control unit is in communication with a rear backup camera disposed at the rear of the vehicle so as to have a field of view rearward of the vehicle, and wherein said electronic control unit receives signals from the rear backup camera; wherein said electronic control unit, responsive to processing signals received from the rear backup camera, determines glare light present rearward of the vehicle and in the field of view of the rear backup camera; wherein said electronic control unit, responsive to processing captured image data received from the rear backup camera, determines location of the determined glare light in the field of view of the rear backup camera; wherein said electronic control unit generates at least one output to control dimming of at least said variable reflectance electro-optic mirror reflective element of said interior rearview mirror assembly responsive to the determined glare light and responsive to the determined location of the determined glare light rearward of the vehicle and in the field of view of the rear backup camera; and wherein said electronic control unit, responsive to processing signals received from the rear backup camera, determines ambient light rearward of the vehicle, and wherein ambient light is determined via processing a different subset of image data captured by the rear backup camera than the subset of captured image data processed to determine glare light.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the U.S. Patent broader by removing the specific language found in the co-pending application.
The U.S. Patent fails to explicitly disclose wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera; determines glare light emanating from a headlight of another vehicle following the equipped vehicle.
Federal Register discloses wherein the rear backup camera comprises a Federal Motor Vehicle Safety Standard No. 111 (FMVSS 111) compliant rear backup camera ([Summary] Specifically, today’s final rule specifies an area behind the vehicle which must be visible to the driver when the vehicle is placed into reverse and other related performance requirements. The agency anticipates that, in the near term, vehicle manufacturers will use rearview video systems and in-vehicle visual displays to meet the requirements of this final rule. [Section I] FMVSS No. 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the known teachings of the FMVSS No. 111 compliant rearview video systems as taught by Federal Register in order have the area behind the vehicle be visible to the driver [See Federal Register].
DeWind discloses 38648027.1determines glare light emanating from a headlight of another vehicle following the equipped vehicle ([0136] process image data captured by the rearward facing camera to assess glare lighting conditions (such as to detect headlights of following vehicles that may cause glare at the interior and/or exterior rearview mirror assemblies of the equipped vehicle); wherein the electronic control unit generates an output to control dimming of the interior variable reflectance electro-optic mirror reflective element of the interior rearview mirror assembly responsive to the determined location of the determined glare light being representative of the other vehicle being in a traffic lane along which the equipped vehicle is traveling ([0136] process image data captured by the rearward facing camera to assess glare lighting conditions (such as to detect headlights of following vehicles that may cause glare at the interior and/or exterior rearview mirror assemblies of the equipped vehicle), and the controller may adjust or control the dimming of the electro-optic mirror assembly or assemblies of the equipped vehicle responsive to such image processing); wherein circuitry for controlling the variable reflectance electro-optic mirror reflective element is disposed at the mirror mount ([0009] circuity within the mirror assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the explicit teachings of DeWind in order to improve the image processing to assess the glare lighting conditions [See DeWind].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482